 1   METINER G. KIMEL - State Bar No. 21280
     KIMEL LAW OFFICES
 2   205 N. 40th Ave, Suite 205
     Yakima, WA 98902
 3
     Telephone: (509) 452-1115
 4

 5
 6
 7                                       UNITED STATES BANKRUPTCY COURT
 8                                        EASTERN DISTRICT OF WASHINGTON
 9   In re: Sheila Miranda
                                                                   Case No. 20-01027
10                           Debtor.
                                                                   MOTION AND NOTICE OF MOTION
11                                                                 TO DETERMINE 1) VALUE OF
                                                                   COLLATERAL AND 2) SECURED
12                                                                 STATUS OF THE CLAIM OF
                                                                   LENDMARK FINANCIAL SERVICES
13                                                                 WITH REGARD TO A 2001
                                                                   CHEVROLET BLAZER
14
15
               TO THE HONORABLE WHITMAN HOLT, THE OFFICE OF THE UNITED
16
     STATES TRUSTEE, THE CHAPTER 13 TRUSTEE, AND LENDMARK FINANCIAL
17
     SERVICES (“LENDMARK”):
18
               Sheila Miranda, (the “Debtor”) in the above referenced case now move the Court,
19
     pursuant to Bankruptcy Code § 506 (a) and (d), and Federal Rule of Bankruptcy Procedure 3012,
20
     for an order determining the secured status of the claim of Lendmark with regard to the Debtor’s
21
     2001 Chevrolet Blazer (the “Property”).
22
               In support of this Motion, the Debtor alleges as follows:
23
               1.         Pursuant to proof of claim No. 6 (“Claim No. 6”) filed in the Debtor’s prior
24
     bankruptcy case, Case No. 19-02217, the Debtor purchased the Property on or about December
25
     31, 2016. The documentation for Claim No. 6 also indicates that Lendmark perfected its security
26
     interest in the Property on March 4, 2017.
27
     In re Miranda; Case No. 20-01027                                                            Kimel Law Offices
28   Motion to Value and Avoid Liens per 506(d)                                            205 N. 40th Ave., Ste. 205
                                                                                               Yakima, WA 98908
                                                             1`
29
30    20-01027-WLH13                  Doc 34      Filed 06/19/20   Entered 06/19/20 11:27:28       Pg 1 of 3
 1             2.         Apparently, on or about March 3, 2018 Lendmark then refinanced the Property,
 2   loaning the Debtor approximately $4,620.37, which was to be repaid over 60 months with
 3   interest accruing on the loan at 24.98%.
 4             3.         Claim No. 6 admits that, at the time of the prior filing, Lendmark was an under-
 5   secured creditor and its loan was not entitled to protection from 910-day rule against strip down
 6   of a purchase money security interest under the “dangling paragraph” of Code § 1325(a).
 7             4.         The balance owed to Lendmark as disclosed in the Debtor’s current schedules is
 8   $4,908.09.
 9             5.         A Kelly Blue Book (“KBB”) report run on or about the date of the filing of the
10   case determined that the current private party value for the Property in “fair” condition as of the
11   would be $1,709.00.
12             6.         A KBB valuation run as of June 18, 2020, determined the value as of June 18,
13   2020 to be $1,587.00. A true and correct copy of the KBB valuation is attached hereto as
14   Exhibit “1” and is incorporated herein by reference.
15             7.         The Debtor has valued the Property in her schedules as having a fair market value
16   of $1,709.00.
17             8.         The Debtor is requesting that the Court find that the current fair value of the
18   Property is $1,709.00, enter an order determining Lendmark has a secured claim in the amount of
19   $1,709.00, that any amount of the Lendmark lien in excess of $1,709.00 is void pursuant to
20   Bankruptcy Code § 506(d), and claim in excess of $1,709.00 shall be treated in this case as an
21   unsecured claim only.
22             WHEREFORE, the Debtor requests that the Court enter an order granting the following
23   relief:
24             1.         Determining the value of the Property being $1,709.00 as of the Petition Date and
25   for purposes of the Plan;
26
27
     In re Miranda; Case No. 20-01027                                                              Kimel Law Offices
28   Motion to Value and Avoid Liens per 506(d)                                              205 N. 40th Ave., Ste. 205
                                                                                                 Yakima, WA 98908
                                                             2`
29
30    20-01027-WLH13                  Doc 34      Filed 06/19/20   Entered 06/19/20 11:27:28         Pg 2 of 3
 1             2.         ordering that the lien of Lenmark in excess of $1,709.00 is voided pursuant to
 2   Code § 506(d);
 3             3.         ordering that any filed claim of Lendmark in excess of $1,709.00 shall be treated
 4   as unsecured claims for purposes of the Debtor’s plan; and
 5             4.         for further relief as the Court may deem just and equitable.
 6
 7   IF YOU OBJECT TO THE RELIEF REQUESTED, YOU MUST FILE WITH THE
 8   CLERK OF THE BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF
 9   WASHINGTON LOCATED AT PO BOX 2164, SPOKANE, WASHINGTON, 99210-2164
10   AND SERVE ON THE MOVING PARTY A WRITTEN OBJECTION NO LATER THAN
11   TWENTY-FOUR (24) AFTER THE MAILING DATE OF THIS NOTICE SET FORTH
12   BELOW. A STATEMENT OF THE GROUNDS FOR THE OBJECTION MUST BE
13   INCLUDED. FAILURE TO FILE AN OBJECTION TO THE MOTION WITHIN THE
14   SPECIFIED TIME MAY RESULT IN THE COURT ENTERING AN ORDER
15   GRANTING THE MOTION WITHOUT FURTHER NOTICE OR HEARING.
16   FAILURE TO STATE A GROUNDS FOR AN OBJECTION MAY RESULT IN THE
17   COURT STRIKING YOUR OBJECTION.
18             DATED this 19th day of June 2020.
19             KIMEL LAW OFFICES.
20             /S/METINER G. KIMEL
21             WSBA No. 21280
22

23
24
25
26
27
     In re Miranda; Case No. 20-01027                                                            Kimel Law Offices
28   Motion to Value and Avoid Liens per 506(d)                                            205 N. 40th Ave., Ste. 205
                                                                                               Yakima, WA 98908
                                                             3`
29
30    20-01027-WLH13                  Doc 34      Filed 06/19/20   Entered 06/19/20 11:27:28       Pg 3 of 3
